UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1438



DALLAS R. HORN,

                                                          Petitioner,

          versus


ISLAND CREEK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 96-681-BLA)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
Dallas R. Horn, Petitioner Pro Se. Douglas Allan Smoot, JACKSON &
KELLY, Charleston, West Virginia; Michelle Seyman Gerdano, Patricia
May Nece, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Horn v.
Island Creek Coal Co., No. 96-681-BLA (BRB Feb. 26, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2